DETAILED ACTION
	This Office Action, based on application 16/927,798 filed 13 July 2020, is filed in response to applicant’s amendment and remarks filed 14 November 2022.  Claims 1-3, 5-10, 12-16, and 18-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 15 November 2022 in response to the Office Action mailed 18 August 2022, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to exemplary Claim 1 alleging cited prior art fails to teach or disclose the feature “sending, from the application layer, a computation command to a storage device, the computation command instructing the storage device to perform an in-storage computation to generate the user data based on at least one of the first data chunk, the second data chunk, and the parity data” as newly amended in the claim(s).  Applicant’s remarks on Page 9 indicate support for the amendment may be found at least by paragraphs 55-58 and original Claim 4.
The Office has reviewed applicant’s remarks and the originally filed specification to determine the broadest reasonable interpretation of ‘a computation command’ and what it means to ‘perform an in-storage computation’ as now recited in the claims.   While the Office acknowledges the specification references performing ‘in-storage’ computations, the portions of the specification relied upon by the applicant for providing support for the amendment is silent to what constitutes or performing any ‘in-storage’ computation(s).   Paragraphs 55-58 are directed to the storage of first and second user data chunks and a parity chunk with each chunk stored on separate storage devices, where any combination of two chunks may be used to regenerate the third chunk. Paragraph 0058 states “For example, the application layer 602 may generate a result of the data operation based on results of the first command 1008 and the second command 1010; based on results of the first command 1008 and the third command 1012; or based on the results of the second command 1010 and the third command 1012, depending on which results are received by the application layer 602 first”.  As such, a ‘computation command’ issued by the application layer to each of the storage devices may be broadly interpreted as merely being a data read request, where the data received by the application layer in response to the commands may be used to generate, or ‘compute’, a result.  
The applicant, on Page 10, 4th ¶ through Page 13, 2nd ¶, traverses the prior art rejection based on the teachings of HORN.  Provided by the analysis above regarding the interpretation of the new limitation, the Office maintains the additional subject matter is disclosed by primary reference WEIBEL for reasons now presented in the rejection of record, thus arguments directed at HORN are rendered moot.  On Page 12, 1st through 2nd ¶, the applicant alleges the ‘in-storage computation’ feature of the amendment distinguishes the claims from HORN as HORN “appears to teach techniques where modules other than the storage device (or modules that are outside of the storage device) perform computations that determine and/or adjust block allocations sizes”.  In response, the Office notes the broadest reasonable interpretation analysis provided above and maintains an ‘in-storage computation’ may include the application layer generating or computing results based on data received from the storage device(s).  If the applicant wishes to further limit the claims so that an ‘in-storage computation’ limits the computation to be performed by a module inside the storage device, then the claims should be limited as such and specification support for such an amendment should be indicated to avoid a new matter rejection.  Regardless of the Office’s interpretation, the Office maintains WEIBEL meets the narrower definition argued by the applicant for reasons stated in the instant prior art rejection.  On Page 12, 3rd ¶ through Page 13, 1st ¶, the applicant alleges the ‘generate the user data …’ limitation isn’t disclosed by HORN since HORN appears to be merely directed to “determining allocation of block sizes”; in response, the Office again notes the arguments are moot as HORN is not relied upon for teaching the amended subject matter.  The Office maintains WEIBEL’s description of reconstructing data meets the limitation for reasons stated in the rejection of record.

Claim Objections
The following claims are objected to due to informalities: 
Claims 3 and 5: Parent claim 1 was amended to include ‘a storage device’ while the dependent claims already recite a ‘storage device’.  If the ‘storage device’ recited in the parent claim is to be distinguished from the ‘storage device’ recited in the dependent claim, then they should be labeled as such (e.g. ‘a storage device’ of Claim 5 may distinguish the storage device by reciting ‘a parity storage device’).  If the ‘storage device’ recited in the parent claim is not to be distinguished from the ‘storage device’ of the dependent claim, then antecedent basis should be properly reflected (e.g. ‘a storage device’ of Claim 5 should be ‘the storage device’).  If the ‘storage device’ are distinct, this may raise a new matter issue (e.g. if the erasure coding layer sends the first data chunk and the parity chunk to a ‘first storage device’ of Claim 3, then how would a computation command sent to a different ‘storage device’ of Claim 1 perform an in-storage computation of the first data chunk and/or the parity chunk? {i.e. since the first data chunk and the parity chunk were sent to a different storage device for storage}).
Claims 13, 14, 19, and 20: See analogous objection to Claims 3 and 5 concerning the use of the term ‘storage device’ in the parent claim and dependent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-9, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL et al (US PGPub 2003/0221155) in further view of HORN et al (US PGPub 2011/0167239).

With respect to Claim 1, WEIBEL discloses a method comprising: 
receiving, at the application layer, user data comprising a data unit (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block; Fig 4, a user data block may comprise 512 bytes {a byte analogous to a ‘data unit’}); 
aligning, at the application layer, the user data based on the chunk size setting (¶[0026] – each user block 0-n at the application layer may be configured to be 512 bytes in size equal to the chunk size setting); 
sending the aligned user data to the erasure coding layer (¶[0005] – an error correction code generation layer or ¶[0022] - target driver layer {analogous to ‘erasure coding layer’}, which includes a checksum generation layer and a data mapping layer, may receive the write requests from the application); 
partitioning, at the erasure coding layer, the aligned user data into a first data chunk and a second data chunk based on the chunk size setting such that data corresponding to a same data unit are stored together as the first data chunk or the second data chunk (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual data blocks; Fig 7; ¶[0033] – in mapping actual data blocks to an extended data block {that comprises a user data block and parity}, the extended data block may be split into segments {e.g. Fig 7, Segments 705 and 706} and placed into different portions of actual data blocks {e.g. Fig 7, Portions 702 and 703}; each actual data block is 512 bytes equivalent to the size of a user data block or “chunk size setting”; See EXAMINER’S NOTE below); 
generating, at the erasure coding layer, a parity chunk based on the first data chunk and the second data chunk (¶[0005] – the error correction code generation layer; ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); and 
sending, from the erasure coding layer, the first data chunk, the second data chunk, and the parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer),
sending, from the application layer, a computation command to a storage device of the storage system (Fig 8, Step 801 – receive read request to read user data block from storage device; ¶[0046] – “This read request may be generated in the application layer 306 and received by the target driver layer 310”), the computation command instructing the storage device to perform an in-storage computation to generate the user data based on at least one of the first data chunk, the second data chunk, and the parity chunk (Fig 8, Step 805 – calculate confirmation error detection code {an ‘in-storage computation’} from the extended data block; Step 805 is performed responsive to Step 801; ¶[0054] – “the error detection code generation and checking may be performed as part of application layer 306, the storage device driver layer 312, or the host bus adapter layer 314”; ¶[0052] – “if the error detection/correction code does not match with the original error detection/correction code, the original error detection/correction code can then be used to restore the corrupted bits in the user data block before returning the requested user data block to the application layer 306”).
wherein the chunk size setting is selectively determined based on a type of processing performed by the application layer (¶[0021] – “The size of each user data block can vary, but in some embodiments, each user data block is 512 bytes because applications 106a-106c are designed to operate with storage devices having the standard 512-byte formatting”), and selectively determined to be equal to or greater than a size of all of the user data corresponding to the same data unit that are stored together as the first data chunk or the second data chunk (Fig 6, 512 bytes {‘chunk size setting’} that comprises an actual data block is greater than a byte {‘data unit’}).  
WEIBEL may not explicitly disclose wherein the user data is user data of a database; and sending, from an application layer, a chunk size setting for a storage system to an erasure coding layer.
However, HORN discloses wherein the user data is user data of a database (¶[0004] – database applications may access record data from database files); and sending, from an application layer, a chunk size setting for a storage system to an erasure coding layer (¶[0028] – applications may specify settings of allocation block sizes to an API).
WEIBEL and HORN are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL and HORN before him or her, to modify the user data and application layer of WEIBEL to include database data and block size configuration as taught by HORN.  A motivation for doing so would have been to provide data integrity for database applications and optimize block sizes for optimal I/O performance based on access histories of files (¶[0009]).  Therefore, it would have been obvious to combine WEIBEL and HORN to obtain the invention as specified in the instant claims.

With respect to Claim 9, WEIBEL discloses a method comprising: 
receiving, at an application layer, user data comprising a data unit (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block; Fig 4, a user data block may comprise 512 bytes {a byte analogous to a ‘data unit’}); 
partitioning the user data into a first data chunk and a second data chunk for a storage system based on a chunk size setting such that data corresponding to a same data unit are stored together as the first data chunk or the second data chunk (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual data blocks; Fig 7; ¶[0033] – in mapping actual data blocks to an extended data block {that comprises a user data block and parity}, the extended data block may be split into segments {e.g. Fig 7, Segments 705 and 706} and placed into different portions of actual data blocks {e.g. Fig 7, Portions 702 and 703}; each actual data block is 512 bytes equivalent to the size of a user data block or “chunk size setting”; See EXAMINER’S NOTE below); 
generating a parity chunk based on the first data chunk and the second data chunk (¶[0005] – the error correction code generation layer; ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); and 
sending the first data chunk, the second data chunk, and the parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer); and
further comprising sending, from the application layer, a computation command to a storage device (Fig 8, Step 801 – receive read request to read user data block from storage device; ¶[0046] – “This read request may be generated in the application layer 306 and received by the target driver layer 310”), the computation command instructing the storage device to perform an in-storage computation based to generate user data based on at least one of the first data chunk, the second data chunk, and the parity chunk (Fig 8, Step 805 – calculate confirmation error detection code {an ‘in-storage computation’} from the extended data block; Step 805 is performed responsive to Step 801; ¶[0054] – “the error detection code generation and checking may be performed as part of application layer 306, the storage device driver layer 312, or the host bus adapter layer 314”; ¶[0052] – “if the error detection/correction code does not match with the original error detection/correction code, the original error detection/correction code can then be used to restore the corrupted bits in the user data block before returning the requested user data block to the application layer 306”);
wherein a size of the first data chunk and a size of the second data chunk are selectively determined based on a type of processing performed by the application layer (¶[0021] – “The size of each user data block can vary, but in some embodiments, each user data block is 512 bytes because applications 106a-106c are designed to operate with storage devices having the standard 512-byte formatting”), and selectively determined to be equal to or greater than a size of all of the user data corresponding to the same data unit that are stored together as the first data chunk or the second data chunk (Fig 6, 512 bytes {‘chunk size setting’} that comprises an actual data block is greater than a byte {‘data unit’}) 
WEIBEL may not explicitly disclose wherein the user data is user data of a database; and partitioning, at the application layer; generating, at the application layer; and sending, from the application layer. 
However, HORN discloses wherein the user data is user data of a database (¶[0004] – database applications may access record data from database files).
WEIBEL and HORN are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL and HORN before him or her, to modify the user data of WEIBEL to include database data as taught by HORN.  A motivation for doing so would have been to provide data integrity for database applications.  Therefore, it would have been obvious to combine WEIBEL and HORN to obtain the invention as specified in the instant claims.
WEIBEL and HORN may not explicitly disclose partitioning, at the application layer; generating, at the application layer; and sending, from the application layer.
However, WEIBEL states “In other embodiments of the invention, the generation of the error detection code and the mapping of the extended data blocks to actual data blocks can be performed by any layer, and need not be limited to the target driver layer” (¶0044]) which at least suggests the partitioning, generating, and sending limitations may be performed at the application layer.
As such, with the suggestions asserted by WEIBEL, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention o have taken into consideration WEIBEL’s explicit teachings and suggestions to have been able to modify WEIBEL’s explicit teachings such that the partitioning, generating, and sending limitations may be performed at the application layer with a reasonable expectation of success.  A motivation for doing so is to support different architectures (¶0044).

With respect to Claim 15, WEIBEL discloses a method comprising: 
receiving, at an application layer, user data comprising a data unit (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block; Fig 4, a user data block may comprise 512 bytes {a byte analogous to a ‘data unit’}); 
partitioning the user data into a first data chunk and a second data chunk for a storage system based on a chunk size setting such that data corresponding to a same data unit are stored together as the first data chunk or the second data chunk (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual data blocks; Fig 7; ¶[0033] – in mapping actual data blocks to an extended data block {that comprises a user data block and parity}, the extended data block may be split into segments {e.g. Fig 7, Segments 705 and 706} and placed into different portions of actual data blocks {e.g. Fig 7, Portions 702 and 703}; each actual data block is 512 bytes equivalent to the size of a user data block or “chunk size setting”; See EXAMINER’S NOTE below); 
sending, from the application layer, a notification to an erasure coding layer, the notification identifying the first data chunk and the second data chunk (¶[0005] – an error correction code generation layer or ¶[0022] - target driver layer {analogous to ‘erasure coding layer’}, which includes a checksum generation layer and a data mapping layer, may receive the write requests from the application); 
generating, at the erasure coding layer, a parity chunk based on the first data chunk and the second data chunk (¶[0005] – the error correction code generation layer; ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); 
sending the first data chunk and the second data chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer);
sending, from the erasure coding layer, the parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer); and
sending, from the application layer, a computation command to a storage device (Fig 8, Step 801 – receive read request to read user data block from storage device; ¶[0046] – “This read request may be generated in the application layer 306 and received by the target driver layer 310”), the computation command instructing the storage device to perform an in-storage computation to generate the user data based on at least one of the first data chunk, the second data chunk, and the parity chunk (Fig 8, Step 805 – calculate confirmation error detection code {an ‘in-storage computation’} from the extended data block; Step 805 is performed responsive to Step 801; ¶[0054] – “the error detection code generation and checking may be performed as part of application layer 306, the storage device driver layer 312, or the host bus adapter layer 314”; ¶[0052] – “if the error detection/correction code does not match with the original error detection/correction code, the original error detection/correction code can then be used to restore the corrupted bits in the user data block before returning the requested user data block to the application layer 306”);
wherein a size of the first data chunk and a size of the second data chunk are selectively determined based on a type of processing performed by the application layer (¶[0021] – “The size of each user data block can vary, but in some embodiments, each user data block is 512 bytes because applications 106a-106c are designed to operate with storage devices having the standard 512-byte formatting”), and selectively determined to be equal to or greater than a size of all of the user data corresponding to the same data unit that are stored together as the first data chunk or the second data chunk (Fig 6, 512 bytes {‘chunk size setting’} that comprises an actual data block is greater than a byte {‘data unit’}).  
WEIBEL may not explicitly disclose wherein the user data is user data of a database; and partitioning, at the application layer and sending, from the application layer.
However, HORN discloses wherein the user data is user data of a database (¶[0004] – database applications may access record data from database files).
WEIBEL and HORN are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL and HORN before him or her, to modify the user data of WEIBEL to include database data as taught by HORN.  A motivation for doing so would have been to provide data integrity for database applications.  Therefore, it would have been obvious to combine WEIBEL and HORN to obtain the invention as specified in the instant claims.
WEIBEL and HORN may not explicitly disclose partitioning, at the application layer; generating, at the application layer; and sending, from the application layer.
However, WEIBEL states “In other embodiments of the invention, the generation of the error detection code and the mapping of the extended data blocks to actual data blocks can be performed by any layer, and need not be limited to the target driver layer” (¶0044]) which at least suggests the partitioning and sending limitations may be performed at the application layer.
As such, with the suggestions asserted by WEIBEL, it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention o have taken into consideration WEIBEL’s explicit teachings and suggestions to have been able to modify WEIBEL’s explicit teachings such that the partitioning and sending limitations may be performed at the application layer with a reasonable expectation of success.  A motivation for doing so is to support different architectures (¶0044).

EXAMINER’S NOTE:  The independent claims are limited to “partitioning … such that data corresponding to a same data unit are stored together as the first data chunk or the second data chunk.  As noted in the Advisory Action mailed 25 May 2022, the claim limitation is dependent on a 'same data unit' being stored together in a first or second data chunk. Since WEIBEL stores the extended data block of 528 bytes (user data + parity) fully {512 bytes} in one block (first data chunk) and the remainder 16 bytes in another block (second data chunk), mathematically it may be shown that at least 1 byte (data unit) may be fully contained in at least the first data chunk, since even if each data unit (1 byte = 8 bits) of user data (512 bytes = 4096 bits) is split or partitioned (e.g. into 7 bits and 1 bit), 3584 bits (or 448 bytes) would be allocated to the first chunk while 512 bits (or 64 bytes) would be allocated to the second chunk. Since the second chunk is shown to only store 16 bytes, at least one ‘data unit’ of the user data would need to be fully contained in the first chunk meeting the limitation.

With respect to Claim 2, the combination of WEIBEL and HORN disclose the method of claim 1.
WEIBEL further discloses the method further comprising: receiving, at the application layer, second user data associated with the second application (¶[0005] – an application layer may generate write requests to store a user block, thus the application layer must have first received or generated the user block); aligning, at the application layer, the second user data based on the second chunk size setting (¶[0026] – each user block 0-n at the application layer may be configured to be 512 bytes in size equal to the chunk size setting); sending the aligned second user data to the erasure coding layer (¶[0005] – an error correction code generation layer or ¶[0022] - target driver layer {analogous to ‘erasure coding layer’}, which includes a checksum generation layer and a data mapping layer, may receive the write requests from the application); partitioning, at the erasure coding layer, the aligned second user data into a third data chunk and a fourth data chunk (¶[0005] – a data mapping layer may map extended data blocks to a plurality of actual blocks; ¶[0031]); generating, at the erasure coding layer, a second parity chunk based on the third data chunk and the fourth data chunk (¶[0005] – the error correction code generation layer or ¶ [0023] – checksum generation layer may generate an error detection code for the user data block); and sending, from the erasure coding layer, the third data chunk, the fourth data chunk, and the second parity chunk to the storage system (¶[0040] – once the mapping of the extended data block is completed by the target driver layer, generic device commands including the write instructions are transmitted to the storage device driver layer).  
HORN further discloses wherein the chunk size setting is associated with a first application, the method further comprising: sending, from the application layer, a second chunk size setting different from the chunk size setting to the erasure coding layer, the second chunk size setting associated with a second application (¶[0028] – applications may specify settings of allocation block sizes {‘chunk size setting’}; ¶[0029] – systems may allocate blocks for storage using different allocation block sizes).

With respect to Claim 3, the combination of WEIBEL and HORN disclose the method of claim 1.
WEIBEL further discloses wherein sending, from the erasure coding layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the first data chunk and the parity chunk to a first storage device of the storage system (¶[0020] – the target driver may communicate with the storage device 118 through the device driver and storage adapter).  

With respect to Claim 7, the combination of WEIBEL and HORN disclose the method of claim 1.
HORN further discloses wherein the data unit is operated on by the application layer (¶[0028] – applications may specify settings of allocation block sizes e.g. a block size of 2M may be selected in anticipation of an I/O operation of a 5M size data file).  

With respect to Claim 8, the combination of WEIBEL and HORN disclose the method of claim 7.
WEIBEL further discloses determining that data corresponding to the database page is related data, and storing related data together as the first data chunk or the second data chunk (see EXAMINER’S NOTE above – data may be determined to be ‘related data’ when data is allocated to the same logical data unit {e.g. database page}).
HORN further discloses wherein the data unit is a database page (¶[0004] – database applications may access records from database files in units of 2K-4K sizes).  

With respect to Claim 13, the combination of WEIBEL and HORN disclose the method of claim 9.
WEIBEL further discloses wherein sending, from the application layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the first data chunk and the parity chunk to a first storage device of the storage system (¶[0020] – the target driver may communicate with the storage device 118 through the device driver and storage adapter).  

With respect to Claim 19, the combination of WEIBEL and HORN disclose the method of claim 15.
WEIBEL further discloses wherein the parity chunk and the first data chunk are sent to a first storage device of the storage system  (¶[0020] – the target driver may communicate with the storage device 118 through the device driver and storage adapter).  

Claims 5, 10, 12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL in further view of HORN and DANTKALE et al (US PGPub 2018/0285198).

With respect to Claim 5, the combination of WEIBEL and HORN disclose the method of claim 1.
WEIBEL and HORN may not explicitly disclose wherein sending, from the erasure coding layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the parity chunk to a storage device dedicated to storing parity chunks.  
However, DANTKALE discloses wherein sending, from the erasure coding layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the parity chunk to a storage device dedicated to storing parity chunks (¶[0045] – drives may be configured with one or more dedicated parity disks).
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include dedicated parity storage as taught by DANTKALE.  A motivation for doing so would have been to conform to particular RAID configurations and known benefits thereof (¶[0045]).  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 10, the combination of WEIBEL and HORN disclose the method of claim 9.
WEIBEL and HORN may not explicitly disclose storing, by the application layer, a metadata index indicating the storage device of the storage system at which the first data chunk is stored and an address of the storage device at which the first data chunk is stored.  
However, DANTKALE discloses storing, by the application layer, a metadata index indicating the storage device of the storage system at which the first data chunk is stored and an address of the storage device at which the first data chunk is stored (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).  
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include address translation as taught by DANTKALE.  A motivation for doing so would have been to enable the known benefits of virtual memory including dynamically storing data or isolating physical memory to particular applications preventing corruption.  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 12, the combination of WEIBEL, DANTKALE, and HORN disclose the method of claim 10.
DANTKALE further discloses addressing, at the application layer, the computation command based on the metadata index (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).

With respect to Claim 14, the combination of WEIBEL and HORN disclose the method of claim 9.
WEIBEL and HORN may not explicitly disclose wherein sending, from the application layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the parity chunk to a storage device dedicated to storing parity chunks.  
However, DANTKALE discloses wherein sending, from the application layer, the first data chunk, the second data chunk, and the parity chunk to the storage system includes sending the parity chunk to a storage device dedicated to storing parity chunks (¶[0045] – drives may be configured with one or more dedicated parity disks).
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include dedicated parity storage as taught by DANTKALE.  A motivation for doing so would have been to conform to particular RAID configurations and known benefits thereof (¶[0045]).  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 16, the combination of WEIBEL and HORN disclose the method of claim 15.
WEIBEL and HORN may not explicitly disclose storing, by the application layer, a metadata index indicating the storage device of the storage system at which the first data chunk is stored and an address of the storage device at which the first data chunk is stored. 
However, DANTKALE discloses storing, by the application layer, a metadata index indicating the storage device of the storage system at which the first data chunk is stored and an address of the storage device at which the first data chunk is stored (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).  
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include address translation as taught by DANTKALE.  A motivation for doing so would have been to enable the known benefits of virtual memory including dynamically storing data or isolating physical memory to particular applications preventing corruption.  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

With respect to Claim 18, the combination of WEIBEL, DANTKALE, and HORN disclose the method of claim 16.
DANTKALE further discloses addressing, at the application layer, the computation command based on the metadata index (¶[0052] – when an application level read or write command is received, logical addresses are translated to physical addresses; ¶[0139] – a metadata table {analogous to ‘metadata index’} may associate a virtual block address mapped to a physical block address).  

With respect to Claim 20, the combination of WEIBEL and HORN disclose the method of claim 15.
WEIBEL and HORN may not explicitly disclose wherein the parity chunk is sent to a storage device dedicated to storing parity chunks.
However, DANTKALE discloses wherein the parity chunk is sent to a storage device dedicated to storing parity chunks (¶[0045] – drives may be configured with one or more dedicated parity disks).
WEIBEL, HORN, and DANTKALE are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and DANTKALE before him or her, to modify the storing of data of the combination of WEIBEL and HORN to include dedicated parity storage as taught by DANTKALE.  A motivation for doing so would have been to conform to particular RAID configurations and known benefits thereof (¶[0045]).  Therefore, it would have been obvious to combine WEIBEL, HORN, and DANTKALE to obtain the invention as specified in the instant claims.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL in further view of HORN and SRIVASTAV et al (US Patent 10,503,611).

With respect to Claim 6, the combination of WEIBEL and HORN disclose the method of claim 1.
WEIBEL and HORN may not explicitly disclose wherein aligning, at the application layer, the user data based on the chunk size setting includes padding a page of data to a size indicated by the chunk size setting.  
However, SRIVASTAV discloses wherein aligning, at the application layer, the user data based on the chunk size setting includes padding a page of data to a size indicated by the chunk size setting (Col 3, Lines 35-38 – padding may be used when data chunks size is fixed).  
WEIBEL, HORN, and SRIVASTAV are analogous art because they are from the same field of endeavor of storage management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WEIBEL, HORN, and SRIVASTAV before him or her, to modify the application layer of the combination of WEIBEL and HORN to include padding as taught by SRIVASTAV.  A motivation for doing so would have been to maintain fixed sizes (Col 3, 37-38).  Therefore, it would have been obvious to combine WEIBEL, HORN, and SRIVASTAV to obtain the invention as specified in the instant claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137